Opinion by
Judge Doyle,
Petitioner, Latrobe Steel Company, appeals from an order of the Workmen’s Compensation Appeal Board (Board) which affirmed the referee’s award of benefits to Respondent, Harry Goodman, on the basis of Respondent’s complete loss of hearing.1
Respondent was employed by Petitioner for thirty-nine years during which time he developed a hearing loss as a result of his constant exposure to high levels of machinery-related noise. Respondent filed a petition with the Bureau of Worker’s Compensation, and, after a hearing, the referee found that Respondent *205had suffered a complete loss of hearing in both ears due to a work related injury.
Petitioner appeals the award of compensation benefits, alleging that the referee capriciously disregarded evidence in reaching his decision. Initially we note that Petitioner’s allegation reflects the standard of review applicable- only to cases where the party with the burden of proof has not prevailed. See Marshall v. Workmen’s Compensation Appeal Board (Temple University and Insurance Company of North America), 71 Pa. Commonwealth Ct. 25, 453 A.2d 1083 (1983). Where, as here, the party with the burden of proof has prevailed before the referee and the Board has taken no additional evidence, our scope of review is limited to a determination of whether an error of law was committed or any necessary finding of fact was unsupported by substantial evidence in the record. Elliot v. Workmen’s Compensation Appeal Board (C.S. Engineers, Inc.), 72 Pa. Commonwealth Ct. 195, 455 A.2d 1299 (1983).
Even under this standard of review, Petitioner’s claim must fail. Petitioner cites the fact that Respondent could hear, understand and respond to questions asked of him at the Referee’s hearing, and contends that this evidence -establishes that the Respondent’s loss of hearing was only partial. We disagree. To establish a loss of hearing for all intents and purposes, it is not necessary that the Claimant prove that his ear is totally useless; it is enough that the Claimant demonstrate that he has lost so much of his hearing that he cannot use his ear in the manner that nature intended. Workmen’s Compensation Appeal Board v. Hartlieb, 465 Pa. 249, 348 A.2d 746 (1975); Winkelman v. Workmen’s Compensation Appeal Board, 59 Pa. Commonwealth Ct. 563, 430 A.2d 402 (1981). The evidence in the record amply supports *206tRe conclusion tRat Respondent Rad suffered sucR a Rearing loss. In addition to Respondent’s own testimony tRat Re could not Rear a telepRone, television, or anotRer person’s voice except at a RigR volume, Dr. RalpR J. Caparosa testified tRat in Ris opinion Respondent suffered from a severe sensory, neural Rearing loss in botR ears.2 In ligRt of tRis evidence, tRe mere fact tRat Respondent was able to answer questions at tRe Rearing is witRout significance. Clearly, under tRe rule establisRed in Hartlieb, a claimant’s ability to answer questions is not inconsistent witR tRe finding tRat Re Ras suffered a complete loss of Rearing.
We note tRat tRe record gives n-O' indication of tRe volume, tone or manner in wRicR tRe questions were presented to tRe Respondent. TRe referee, Raving Rad tRe opportunity to observe tRese additional elements and determine credibility, concluded tRat Respondent Rad suffered a complete loss of Rearing for all intents and purposes. As tRis conclusion is supported by substantial evidence, we must affirm.
Order
Now, December 22, 1983, tRe Order of tRe Workmen’s Compensation Appeal Board in tRe above referenced matter, dated November 12, 1982, is hereby affirmed.

 Section 306(c) (8) of The Pennsylvania Workmen’s Compensation Act, Act of June 2, 1915, P.L. 736 as amended, 77 P.S. §513(8).


 Dr. Caparosa’s opinion was based on a speech discrimination test which indicated that Respondent could hear a certain percentage of words at high decibel levels, having greater hearing in his right ear than in his left ear. The conclusion that Respondent had suffered a complete loss of hearing on the basis of these test results is consistent with the facts in SartKeT), where an identical conclusion that a claimant suffered a complete loss of hearing was reached on the basis of a finding that claimant had suffered a binaural hearing loss of only 78%. Hartlieb, 465 Pa. at 253, n. 6, 348 A.2d at 748, n. 6.